Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows – 
Step 1 - In regard to claims 1-5 and 12-17 directed to a method for “digitally designing a digital restoration design and a digital reduction coping design” that apparently is intended to use a generic “data processing system” (page 12, line 27) to obtain a digital 3D representation 
Step 2A – In regard to claims 1-5 and 12-17, the claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “obtaining a digital 3D representation of the upper jaw and the lower jaw” is capable of being done mentally (a dentist views a patient’s dentition envisioning a 3D image of the structure and the surface prepared for a restoration); the step of “digitally determining a reduction surface” may be done mentally (the dentist mentally determines the surface to be reduced); and the step of “digitally designing both the digital restoration design and the digital reduction coping design” may also be done mentally (the dentist envisions/determines how the desired restoration and coping are to be shaped).
It is further noted that dentists have long practiced their trade/art of determining mentally what prosthetic restorations are needed for a patient and how they are to be shaped and designed– well before the advent of computers – and are most certainly capable of envisioning and mentally determining the shapes and arrangements of dental restorations necessary to accomplish a desired appearance.


Step 2B – In regard to claims 1-5 and 12-17, the claimed steps are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception.  Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond “determining” and “calculating” numerical values based on mathematical algorithms with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive
technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  

Step 1 - In regard to claims 11 and 19, the claimed invention is directed to "a digital design environment for digitally designing a digital restoration design and a digital coping design, comprising . . . a digital workspace for presenting a digital 3D representation . . . a digital preparation cutting tool for digitally determining a reduction surface . . . and at least one digital design tool for digitally designing the digital restoration design.”   It’s unclear if the “digital design environment” is an actual physical collection of computers or simply a virtual platform for accomplishing the digital design.   If the “digital design environment” is an actual physical device then it is within the 35 U.S.C. 101 statutory category of a “machine” (MPEP 2106.03), if however, it is virtual platform/program having no physical presence then it does not appear to meet any of the identified statutory classes necessary for patentability set forth in 35 U.S.C. 101.
Step 2A – In regard to claims 11 and 19, the claimed invention is directed to a judicial exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the functions of “presenting a digital 3D representation”; “a digital preparation cutting tool for digitally determining a reduction surface”;  and “at least one digital design tool 
Step 2B – In regard to claim 11, the claimed functions are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing data processing which fall within the judicial exception.  To the extent that the claims require and actual computing device, then it is noted that there is no disclosure in the written description that the “data processing system” is anything more than generic components, nor is there any disclosure that the system improves the manner in which the “data processing system” operates  The mere recitation in the claims of a generic data processing system that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. 
It is noted with regard to claims 6-10 and 18, the actual manufacture of a physical device is deemed sufficient in meeting the requirements of 35 U.S.C. 101.

In response to the rejection based on 35 U.S.C. 101 applicant has amended the claims to further indicate that the 3D digital data obtained in the “obtaining” step was taken/generated “during one patient sitting” and argues the limitation is outside of the judicial exception.  The examiner is not persuaded.  The limitation is not directed to a distinct positive method step of positioning a 3D scanner in a patient’s mouth and operating the scanner to obtain 3D digital data, but merely indicates the where applicant intends for the obtained digital data to come from – the limitation does not appear to positively limit the broad step of “obtaining data”.


Applicant argues that the examiner has failed to consider whether the claim recites additional elements that integrate the judicial exception into a practical application.  The examiner is not persuaded.  The claims are directed solely to a digital virtual environment where data is input (“obtained”) and then processed (digitally determined” and “digitally designing”) – there are no additional elements integrating the judicial exception into a practical solution – the digital determination/design is not used to operate a manufacturing device, the digital determination/design is not used to improve the functioning of a computer, the digital determination/design is not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  
Moreover, it is noted that the “digitally determining” step and the “digitally designing” steps are quite broad failing to indicate what values or measurements are used for making such determinations, how the reduction surface is determined, what is desired of the surface or what factors go into the determination and design or the restoration and reduction coping – the broad method steps cover all methods of digitally determining a reduction surface and the design of a restoration and coping based on the reduction surface determination.
Applicant argues that the claimed method cannot be done mentally.  The examiner is not persuaded – the rejection explicitly identifies how the method may be performed mentally. 
Finally, the examiner notes that applicant’s disclosure appears to suggest that his/her invention is directed to a method of restoring a patient’s dentition wherein a patient’s tooth is prepared for a restoration; the prepared tooth is scanned and a 3D model digital of the 

Rejections based on 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the 
The written description and drawings do not reasonably teach or disclose to one of ordinary skill in the art how to make and use the claimed invention without undue experimentation.  More particularly, the written description fails to reasonably disclose how the “digitally determining a reduction surface . . . “ limitation is determined.  The description does not indicate what values or measurements are made for making such a determination, the description does not indicate how the surface is determined, what is desired of the surface or any factors that go into making such a determination.  No flow charts are given showing how such determinations are made.  Likewise the written description fails to reasonably disclose how the digital restoration is designed or how the digital reduction coping is designed.  The factors and considerations that go into the design are not disclosed, there are no flow charts – just conclusionary statements that such designs are made.  The written description and drawings fail to reasonably enable one of ordinary skill in the art to make and use the critically claimed elements of the invention.
In response to the present rejection applicant argues that the “one of ordinary skill in the art would be able to determine how to place the reduction surface in order to enable a required minimum thickness depending on the circumstances of each application.”  The examiner is not persuaded.  The claims require that the reduction surface be digitally determined in order to meet a minimum thickness requirement, however, the specification fails to indicate what values or measurements are used or quantified for making such a 

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al (US 2015/0056576).
In regard to claims 1, 2 and 10-13, Nikolskiy et al disclose a method for digitally designing a digital restoration design and a digital reduction coping design.  The method comprises:   obtaining a digital 3D representation of the upper jaw ([0008]; Fig. 3) and the lower jaw ([0008], Fig. 3) of the patient wherein the digital 3D representation comprises a digital 3D 
Applicant appears to assert that after the portion of the preparation tooth that protrudes from the reduction coping has been removed in Nikolskiy et al (paragraph [0058]); that the preparation tooth is once again scanned (or impression taken) requiring an additional visit by the patient so that the restoration may be designed and manufactured (see applicant’s Figure 1; paragraphs [0007], [0008] and remarks (11/09/2020)), however, Nikolskiy et al never indicate that the patient’s preparation is scanned (impression taken) a second time after the protruding material has been removed.  Moreover, it is unclear why one would add another 
In regard to claim 6, Nikolskiy et al disclose a method for providing a restoration and a reduction coping, comprising receiving one order from a user for a restoration and a reduction coping, obtaining a digital restoration design (Fig. 6-8; 602,604,606) and a digital reduction coping design (Fig. 6-8; 602,604,606), operating a computer aided manufacturing system for manufacturing a restoration based on the digital restoration design ([0043],[0058]) and manufacturing a reduction coping (par. 43, 58) based on the digital reduction coping design, and shipping the restoration and the reduction coping to the user.
In regard to claims 3-5 one of ordinary skill in the are during the design of the restoration and reduction coping of the Nikolskiy et al invention, would have obviously before 
Similarly, in the design of the restoration and coping would obviously/inherently take into account the antagonist teeth and designing a restoration based on an offset of the reduction surface is a well established way to design restorations in the art.  In regard to claim 9 one of ordinary skill in the art would have readily found shipping items together in a single package for the purpose of reducing shipping fees and for ensuring that both parts are delivered together for use to have been obvious.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712